             Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 1 of 63




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210597)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Michelle.Kane3@usdoj.gov
 8        Katherine.Wawrzyniak@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,       )                   Case No. CR 16-00440 WHA
14                                   )
          Plaintiff,                 )
15                                   )
       v.                            )                   JOINT PROPOSED JURY INSTRUCTIONS
16                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
17                                   )                   Trial: March 9, 2020
          Defendant.                 )                   Pretrial Conference: February 19, 2020
18                                   )                   Time: 1:30 p.m.
                                     )                   Courtroom No. 12
19                                   )

20

21          The parties have met and conferred regarding proposed jury instructions and reached agreement
22 as to a number of applicable Ninth Circuit Model jury instructions. Any edits to the model instructions

23 are reflected with underlines for additions and strikethrough for deletions.

24 //

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 1
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 2 of 63




 1          The parties respectfully reserve their respective rights to modify these proposed instructions and

 2 to include such other and additional instructions as may become appropriate during the course of trial.

 3 DATED: February 12, 2020                              Respectfully submitted,

 4                                                       DAVID L. ANDERSON
                                                         United States Attorney
 5
                                                                 /s/
 6                                                       MICHELLE J. KANE
                                                         KATHERINE L. WAWRZYNIAK
 7                                                       Assistant United States Attorneys
 8

 9                                                               /s/
                                                         ADAM G. GASNER
10                                                       VALERY NECHAY
                                                         Attorneys for Nikulin
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 2
             Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 3 of 63




 1 Stipulated Preliminary Instructions

 2
        9th Cir.                                        Description
 3     Model No.
      1.1            Duty of Jury
 4
      1.2            The Charge—Presumption of Innocence
 5    1.3            What Is Evidence
 6    1.4            What Is Not Evidence
      1.5            Direct and Circumstantial Evidence
 7
      1.6            Ruling on Objections
 8    1.7            Credibility of Witnesses
 9    1.8            Conduct of the Jury
      1.9            No Transcript Available to Jury
10
      1.10           Taking Notes
11    1.11           Outline of Trial
12    1.12           Jury to Be Guided by Official English Translation/Interpretation
      1.16           Bench Conferences and Recesses
13

14 Stipulated Instructions in the Course of Trial

15      9th Cir.                                        Description
       Model No.
16
      2.1           Cautionary Instruction—First Recess
17    2.3           Stipulations of Fact [as needed]
18    2.4           Judicial Notice [as needed]

19    2.7           Transcript of Recording in Foreign Language
      2.9           Foreign Language Testimony [as needed]
20
      2.10          Other Crimes, Wrongs or Acts of Defendant [as needed]
21    2.12          Evidence for Limited Purpose [as needed]
22
     Stipulated Instructions at End of Case
23
       9th Cir.                                         Description
24    Model No.
25    3.1          Duties of Jury to Find Facts and Follow Law
      3.2          Charges Against Defendant Not Evidence—Presumption of Innocence—Burden of
26                 Proof
27    3.3          Defendant’s Decision Not to Testify [or 3.4, depending on trial testimony]
      3.4          Defendant’s Decision to Testify [or 3.3, depending on trial testimony]
28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               3
             Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 4 of 63




 1      9th Cir.                                         Description
       Model No.
 2
      3.5          Reasonable Doubt—Defined
 3    3.6          What Is Evidence
 4    3.7          What Is Not Evidence
      3.8          Direct and Circumstantial Evidence
 5
      3.9          Credibility of Witnesses
 6    3.10         Activities Not Charged
 7    3.11         Separate Consideration of Multiple Counts – Single Defendant
      3.17         Foreign Language Testimony [as needed]
 8
      3.18         On or About – Defined
 9
     Stipulated Instructions re Consideration of Particular Evidence
10

11      9th Cir.                                         Description
      Model No.
12    4.1           Statements by Defendant
13    4.3           Other Crimes, Wrongs or Acts of Defendant [as needed]
      4.14          Opinion Evidence, Expert Witness
14    4.15          Dual Role Testimony [as needed]
15    4.16          Charts and Summaries Not Admitted Into Evidence [as needed]
      4.17          Charts and Summaries in Evidence [as needed]
16

17
     Stipulated Instructions re Jury Deliberations
18
      7.1          Duty to Deliberate
19
      7.2          Consideration of Evidence—Conduct of the Jury
20    7.3          Use of Notes
21    7.4          Jury Consideration of Punishment
      7.5          Verdict Form
22
      7.6          Communication with Court
23    7.13         Post-Discharge Instruction
24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 4
              Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 5 of 63




 1 Stipulated Substantive Instructions

 2    8.97         Obtaining Information by Computer – “Protected” Computer (18 U.S.C. §
                   1030(a)(2)(C)) [Counts One, Four, Seven]
 3
      8.100        Intentional Damage to Protected Computer (18 U.S.C. § 1030(a)(5)(A)) [Counts Two
 4                 and Eight)
      N/A          Computer – Defined
 5
      5.7          Knowingly – Defined
 6    8.83         Aggravated Identity Theft (18 U.S.C. § 1028A) [Count Three and Nine]
 7    8.85, 8.90   Unauthorized Access Devices – Using or Trafficking (18 U.S.C. § 1029(a)(2)) [Count
                   Six], incorporating Access Device – Defined
 8    8.20         Conspiracy (18 U.S.C. § 371) [Count Five]
      8.25         Conspiracy—Liability for Substantive Offense Committed by a Co-Conspirator
 9
                   (Pinkerton Charge)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                             5
             Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 6 of 63




 1                                    STIPULATED INSTRUCTION NO. 1

 2                                               DUTY OF JURY

 3

 4          Jurors: You now are the jury in this case, and I want to take a few minutes to tell you something

 5 about your duties as jurors and to give you some preliminary instructions. At     the end of the trial I will

 6 give you more detailed [written] instructions that will control your deliberations.

 7          When you deliberate, it will be your duty to weigh and to evaluate all the evidence received in

 8 the case and, in that process, to decide the facts. To the facts as you find them, you will apply the law as

 9 I give it to you, whether you agree with the law or not. You must decide the case solely on the evidence
10 and the law before you.

11          Perform these duties fairly and impartially. You should not be influenced by any person’s race,

12 color, religious beliefs, national ancestry, sexual orientation, gender identity, gender, or economic

13 circumstances. Also, do not allow yourself to be influenced by personal likes or dislikes, sympathy,

14 prejudice, fear, public opinion, or biases, including unconscious biases. Unconscious biases are

15 stereotypes, attitudes, or preferences that people may consciously reject but may be expressed without

16 conscious awareness, control, or intention. Like conscious bias, unconscious bias can affect how we

17 evaluate information and make decisions.

18

19                                                   Authority

20 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.1 (approved Dec. 2019).

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 6
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 7 of 63




 1                                   STIPULATED INSTRUCTION NO. 2

 2                          THE CHARGES—PRESUMPTION OF INNOCENCE

 3

 4          This is a criminal case brought by the United States government. The government charges

 5 defendant Yevgeniy Nikulin with nine counts:

 6      •   Three counts of Obtaining Information from a Protected Computer, in violation of Title 18,
 7          United States Code, Section 1030(a)(2)(C);

 8      •   Two counts of Intentional Damage to a Protected Computer, in violation of Title 18, United
 9          States Code, Section 1030(a)(5)(A);

10      •   Two counts of Aggravated Identity Theft, in violation of Title 18, United States Code, Section
11          1028A;

12      •   One count of Conspiracy to Traffic in Unauthorized Access Devices, in violation of Title 18,
13          United States Code, Section 371; and

14      •   One count of Trafficking in Unauthorized Access Devices, in violation of Title 18, United States
15          Code, Section 1029(a)(2).

16          The charges against the defendant are contained in the Indictment. The Indictment simply

17 describes the charges the government brings against the defendant. The Indictment is not evidence and

18 does not prove anything.

19          The defendant has pleaded not guilty to the charges and is presumed innocent unless and until

20 the government proves the defendant guilty beyond a reasonable doubt. In addition, the defendant has

21 the right to remain silent and never has to prove innocence or present any evidence.

22          [In order to help you follow the evidence, I will now give you a brief summary of the elements

23 of the crime[s] which the government must provide to make its case: ]

24

25                                                 Authority

26 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.2 (app. Sept. 2019), modified to conform to

27 this case.

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                7
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 8 of 63




 1                                 STIPULATED INSTRUCTION NO. 3

 2                                         WHAT IS EVIDENCE
 3

 4        The evidence you are to consider in deciding what the facts are consists of:

 5        (1)    the sworn testimony of any witness;

 6        (2)    the exhibits that are received in evidence; and

 7        (3)    any facts to which the parties agree.

 8

 9                                                Authority

10 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.3 (app. Sept. 2019).

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               8
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 9 of 63




 1                                   STIPULATED INSTRUCTION NO. 4

 2                                        WHAT IS NOT EVIDENCE

 3

 4          The following things are not evidence, and you must not consider them as evidence in deciding

 5 the facts of this case:

 6          (1)    statements and arguments of the attorneys;

 7          (2)    questions and objections of the attorneys;

 8          (3)    testimony that I instruct you to disregard; and

 9          (4)    anything you may see or hear when the court is not in session even if what you see or

10                 hear is done or said by one of the parties or by one of the witnesses.

11

12                                                  Authority

13 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.4 (app. Sept. 2019).

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 9
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 10 of 63




 1                                    STIPULATED INSTRUCTION NO. 5

 2                              DIRECT AND CIRCUMSTANTIAL EVIDENCE

 3

 4          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as

 5 testimony by a witness about what that witness personally saw or heard or did. Circumstantial evidence

 6 is indirect evidence, that is, it is proof of one or more facts from which one can find another fact.

 7          You are to consider both direct and circumstantial evidence. Either can be used to prove any

 8 fact. The law makes no distinction between the weight to be given to either direct or circumstantial

 9 evidence. It is for you to decide how much weight to give to any evidence.
10

11                                                   Authority

12 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.5 (app. Sept. 2019).

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 10
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 11 of 63




 1                                    STIPULATED INSTRUCTION NO. 6

 2                                          RULING ON OBJECTIONS

 3

 4          There are rules of evidence that control what can be received in evidence. When a lawyer asks a

 5 question or offers an exhibit in evidence and a lawyer on the other side thinks that it is not permitted by

 6 the rules of evidence, that lawyer may object. If I overrule the objection, the question may be answered

 7 or the exhibit received. If I sustain the objection, the question cannot be answered, or the exhibit cannot

 8 be received. Whenever I sustain an objection to a question, you must ignore the question and must not

 9 guess what the answer would have been.
10          Sometimes I may order that evidence be stricken from the record and that you disregard or

11 ignore the evidence. That means that when you are deciding the case, you must not consider the

12 evidence that I told you to disregard.

13

14                                                  Authority

15 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.6.

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 11
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 12 of 63




 1                                   STIPULATED INSTRUCTION NO. 7

 2                                      CREDIBILITY OF WITNESSES

 3

 4          In deciding the facts in this case, you may have to decide which testimony to believe and which

 5 testimony not to believe. You may believe everything a witness says, or part of it, or none of it.

 6          In considering the testimony of any witness, you may take into account:

 7          (1)    the witness’s opportunity and ability to see or hear or know the things testified to;

 8          (2)    the witness’s memory;

 9          (3)    the witness’s manner while testifying;

10          (4)    the witness’s interest in the outcome of the case, if any;

11          (5)    the witness’s bias or prejudice, if any;

12          (6)    whether other evidence contradicted the witness’s testimony;

13          (7)    the reasonableness of the witness’s testimony in light of all the evidence; and

14          (8)    any other factors that bear on believability.

15          You must avoid bias, conscious or unconscious, based on a witness’s race, color, religious

16 beliefs, national ancestry, sexual orientation, gender identity, gender, or economic circumstances in your

17 determination of credibility.

18          The weight of the evidence as to a fact does not necessarily depend on the number of witnesses

19 who testify about it. What is important is how believable the witnesses are, and how much weight you

20 think their testimony deserves.

21

22                                                  Authority

23 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.7 (app. Sept. 2019).

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 12
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 13 of 63




 1                                    STIPULATED INSTRUCTION NO. 8

 2                                          CONDUCT OF THE JURY

 3

 4         I will now say a few words about your conduct as jurors.

 5         First, keep an open mind throughout the trial, and do not decide what the verdict should be until

 6 you and your fellow jurors have completed your deliberations at the end of the case.

 7         Second, because you must decide this case based only on the evidence received in the case and on

 8 my instructions as to the law that applies, you must not be exposed to any other information about the

 9 case or to the issues it involves during the course of your jury duty. Thus, until the end of the case or
10 unless I tell you otherwise:

11         Do not communicate with anyone in any way and do not let anyone else communicate with you in

12 any way about the merits of the case or anything to do with it. This restriction includes discussing the

13 case in person, in writing, by phone or electronic means, via email, via text messaging, or any Internet

14 chat room, blog, website or application, including but not limited to Facebook, YouTube, Twitter,

15 Instagram, LinkedIn, Snapchat, or any other forms of social media. This restriction also applies to

16 communicating with your fellow jurors until I give you the case for deliberation, and it applies to

17 communicating with everyone else including your family members, your employer, the media or press,

18 and the people involved in the trial, although you may notify your family and your employer that you

19 have been seated as a juror in the case, and how long you expect the trial to last. But, if you are asked or

20 approached in any way about your jury service or anything about this case, you must respond that you

21 have been ordered not to discuss the matter. In addition, you must report the contact to the court.

22         Because you will receive all the evidence and legal instruction you properly may consider to

23 return a verdict: do not read, watch, or listen to any news or media accounts or commentary about the

24 case or anything to do with it [, although I have no information that there will be news reports about this

25 case]; do not do any research, such as consulting dictionaries, searching the Internet or using other

26 reference materials; and do not make any investigation or in any other way try to learn about the case on

27 your own. Do not visit or view any place discussed in this case, and do not use Internet programs or

28 other devices to search for or view any place discussed during the trial. Also, do not do any research

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 13
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 14 of 63




 1 about this case, the law, or the people involved—including the parties, the witnesses or the lawyers—

 2 until you have been excused as jurors. If you happen to read or hear anything touching on this case in

 3 the media, turn away and report it to me as soon as possible.

 4         These rules protect each party’s right to have this case decided only on evidence that has been

 5 presented here in court. Witnesses here in court take an oath to tell the truth, and the accuracy of their

 6 testimony is tested through the trial process. If you do any research or investigation outside the

 7 courtroom, or gain any information through improper communications, then your verdict may be

 8 influenced by inaccurate, incomplete or misleading information that has not been tested by the trial

 9 process. Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the case based
10 on information not presented in court, you will have denied the parties a fair trial. Remember, you have

11 taken an oath to follow the rules, and it is very important that you follow these rules.

12          A juror who violates these restrictions jeopardizes the fairness of these proceedings [, and a

13 mistrial could result that would require the entire trial process to start over]. If any juror is exposed to

14 any outside information, please notify the court immediately.

15

16                                                    Authority

17 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.8 (app. Sept. 2019).

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  14
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 15 of 63




 1                                    STIPULATED INSTRUCTION NO. 9

 2                                 NO TRANSCRIPT AVAILABLE TO JURY

 3

 4          At the end of the trial you will have to make your decision based on what you recall of the

 5 evidence. You will not have a written transcript of the trial. I urge you to pay close attention to the

 6 testimony as it is given.

 7                                                   Authority

 8 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.9 (app. Sept. 2019).

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 15
             Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 16 of 63




 1                                   STIPULATED INSTRUCTION NO. 10

 2                                              TAKING NOTES

 3

 4           If you wish, you may take notes to help you remember the evidence. If you do take notes, please

 5 keep them to yourself until you and your fellow jurors go to the jury room to decide the case. Do not let

 6 note-taking distract you from being attentive. When you leave court for recesses, your notes should be

 7 left in the jury room. No one will read your notes.

 8           Whether or not you take notes, you should rely on your own memory of the evidence. Notes are

 9 only to assist your memory. You should not be overly influenced by your notes or those of your fellow
10 jurors.

11

12                                                 Authority

13 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.10.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                16
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 17 of 63




 1                                   STIPULATED INSTRUCTION NO. 11

 2                                            OUTLINE OF TRIAL

 3

 4          The next phase of the trial will now begin. First, each side may make an opening statement. An

 5 opening statement is not evidence. It is simply an outline to help you understand what that party expects

 6 the evidence will show. A party is not required to make an opening statement.

 7          The government will then present evidence and counsel for the defendants may cross-examine.

 8 Then, if either or both defendants choose to offer evidence, counsel for the government may cross-

 9 examine.
10          After the evidence has been presented, [I will instruct you on the law that applies to the case and

11 the attorneys will make closing arguments] OR [the attorneys will make closing arguments and I will

12 instruct you on the law that applies to the case].

13          After that, you will go to the jury room to deliberate on your verdict.

14

15                                                   Authority

16 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.11, to be modified according to the Court’s
   preference.
17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 17
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 18 of 63




 1                                    STIPULATED INSTRUCTION NO. 12

 2          JURY TO BE GUIDED BY OFFICIAL ENGLISH TRANSLATION/INTERPRETATION

 3

 4          A language other than English will be used for some evidence during this trial. [When a witness

 5 testifies in another language, the witness will do so through an official court interpreter.] [When

 6 recorded evidence is presented in another language, there will be an official court translation of the

 7 recording.]

 8          The evidence you are to consider and on which you must base your decision is only the English

 9 language translations provided through the official court translators. Although some of you may know
10 the non-English language used, you must disregard any meaning of the non-English words that differs

11 from the official translation.

12          [You must not make any assumptions about a witness or a party based solely upon the use of an

13 interpreter to assist that witness or party.]

14

15

16                                                  Authority

17 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.12 (app. March 2018), as modified for this
   case.
18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                18
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 19 of 63




 1                                   STIPULATED INSTRUCTION NO. 13

 2                                BENCH CONFERENCES AND RECESSES

 3

 4          During the trial, I may need to take up legal matters with the attorneys privately, either by having
 5 a conference at the bench when the jury is present in the courtroom, or by calling a recess. Please

 6 understand that while you are waiting, we are working. The purpose of these conferences is not to keep

 7 relevant information from you, but to decide how certain evidence is to be treated under the rules of

 8 evidence and to avoid confusion and error.

 9
10          Of course, we will do what we can to keep the number and length of these conferences to a
11 minimum. I may not always grant an attorney’s request for a conference. Do not consider my granting or

12 denying a request for a conference as any indication of my opinion of the case or what your verdict

13 should be.

14
                                                    Authority
15
     NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 1.16.
16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 19
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 20 of 63




 1                                   STIPULATED INSTRUCTION NO. 14

 2                             CAUTIONARY INSTRUCTION—FIRST RECESS

 3

 4          We are about to take our first break. Remember, until the trial is over, do not discuss this case

 5 with anyone, including your fellow jurors, members of your family, people involved in the trial, or

 6 anyone else, and do not allow others to discuss the case with you. This includes discussing the case in

 7 person, in writing, by phone or electronic means, via email, via text messaging, or any Internet chat

 8 room, blog, website or application, including but not limited to Facebook, YouTube, Twitter, Instagram,

 9 LinkedIn, Snapchat, or any other forms of social media. If anyone tries to communicate with you about
10 the case, please let me know about it immediately. Do not read, watch, or listen to any news reports or

11 other accounts about the trial or anyone associated with it, including any online information. Do not do

12 any research, such as consulting dictionaries, searching the Internet or using other reference materials,

13 and do not make any investigation about the case on your own. Finally, keep an open mind until all the

14 evidence has been presented and you have heard the arguments of counsel, my instructions on the law,

15 and the views of your fellow jurors.

16          If you need to speak with me about anything, simply give a signed note to the [marshal] [bailiff]

17 clerk to give to me.

18
                                                    Authority
19

20 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.1 (app. Sept. 2017), to be modified according
   to the Court’s preference.
21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 20
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 21 of 63




 1                                   STIPULATED INSTRUCTION NO. 15

 2                                         STIPULATIONS OF FACT

 3

 4          The parties have agreed to certain facts that have been stated to you. Those facts are now

 5 conclusively established.

 6

 7                                                  Authority

 8 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.4 (app. Dec. 2017).

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                21
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 22 of 63




 1                                   STIPULATED INSTRUCTION NO.16

 2                                             JUDICIAL NOTICE

 3

 4          I have decided to accept as proved the fact that [insert fact noticed], even though no evidence

 5 was presented on this point[,] [because this fact is of such common knowledge]. You may accept this

 6 fact as true, but you are not required to do so.

 7                                                    Authority

 8 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.4 (app. Dec. 2017).

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  22
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 23 of 63




 1                                   STIPULATED INSTRUCTION NO. 17

 2                                  EVIDENCE IN FOREIGN LANGUAGE

 3

 4          You are about to hear a recording in the Russian language. Each of you will be able to see a

 5 transcript of the recording that has been admitted into evidence. The transcript is an English-language

 6 translation of the recording and will be available to you in the jury room.

 7          Although some of you may know the Russian language, it is important that all jurors consider the

 8 same evidence. The transcript is the evidence, not the foreign language spoken in the recording.

 9 Therefore, you must accept the English translation contained in the transcript and disregard any different
10 meaning of the non-English words.

11                                                  Authority

12 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.7 (app. Dec. 2017) (as modified to fit this
   case).
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                23
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 24 of 63




 1                                   STIPULATED INSTRUCTION NO. 18

 2                                   FOREIGN LANGUAGE TESTIMONY

 3

 4          You [are about to hear][have heard] testimony of a witness who [will be testifying][testified] in

 5 the Russian language. Witnesses who do not speak English or are more proficient in another language

 6 testify through an official court interpreter. Although some of you may know the Russian language, it is

 7 important that all jurors consider the same evidence. Therefore, you must accept the interpreter’s

 8 translation of the witness’s testimony. You must disregard any different meaning.

 9          You must not make any assumptions about a witness or party based solely on the fact that an

10 interpreter was used.

11                                                  Authority

12 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.9 (app. Mar. 2018).

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                24
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 25 of 63




 1                                   STIPULATED INSTRUCTION NO. 19

 2                        OTHER CRIMES, WRONGS OR ACTS OF DEFENDANT

 3

 4          You [have heard testimony] [are about to hear testimony] [have seen evidence] [are about to see

 5 evidence] that the defendant intentionally accessed Automattic computers without authorization. This

 6 evidence of other acts [was] [will be] admitted only for limited purposes. You may consider this

 7 evidence only for the purpose of deciding whether the defendant:

 8      •   had the state of mind, knowledge, or intent necessary to commit the crimes charged in the
 9          indictment;

10      •   had a motive or the opportunity to commit the acts charged in the indictment;
11      •   was preparing or planning to commit the acts charged in the indictment;
12      •   acted with a method of operation as evidenced by a unique pattern; namely that defendant used
13          stolen credentials to access employee accounts and then used compromised employee accounts

14          to conduct cyber attacks on other employee accounts;

15      •   did not commit the acts for which the defendant is on trial by accident or mistake; or
16      •   is the person who committed the crime charged in the indictment. You may consider this
17          evidence to help you decide if defendant was the user behind chinabig101@gmail.com.

18          Do not consider this evidence for any other purpose.

19          Of course, it is for you to determine whether you believe this evidence and, if you do believe it,

20 whether you accept it for the purpose offered. You may give it such weight as you feel it deserves, but

21 only for the limited purpose that I described to you.

22          The defendant is not on trial for committing these other acts. You may not consider the evidence

23 of these other acts as a substitute for proof that the defendant committed the crime[s] charged. You may

24 not consider this evidence as proof that the defendant has a bad character or any propensity to commit

25 crimes. Specifically, you may not use this evidence to conclude that because the defendant may have

26 committed the other acts, he must also have committed the acts charged in the indictment.

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 25
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 26 of 63




 1          Remember that the defendant is on trial here only for the nine counts charged in the Indictment,

 2 not for these other acts. Do not return a guilty verdict unless the government proves the crimes charged

 3 in the indictment beyond a reasonable doubt.

 4

 5                                                 Authority

 6 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.10 (app. Mar. 2018).

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                26
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 27 of 63




 1                                   STIPULATED INSTRUCTION NO. 20

 2                                   EVIDENCE FOR LIMITED PURPOSE

 3

 4          You are about to hear evidence that [describe evidence to be received for limited purpose]. I

 5 instruct you that this evidence is admitted only for the limited purpose of [describe purpose] and,

 6 therefore, you must consider it only for that limited purpose and not for any other purpose.

 7

 8                                                  Authority
 9 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 2.12 (app. Mar. 2018), to be modified to
   conform to this case.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                27
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 28 of 63




 1                                    STIPULATED INSTRUCTION NO. 21

 2                         DUTIES OF JURY TO FIND FACTS AND FOLLOW LAW

 3

 4          Members of the jury, now that you have heard all the evidence, it is my duty to instruct you on

 5 the law that applies to this case. A copy of these instructions will be available in the jury room for you

 6 to consult.

 7          It is your duty to weigh and to evaluate all the evidence received in the case and, in that process,

 8 to decide the facts. It is also your duty to apply the law as I give it to you to the facts as you find them,

 9 whether you agree with the law or not. You must decide the case solely on the evidence and the law.
10 Do not allow personal likes or dislikes, sympathy, prejudice, fear, or public opinion to influence you.

11 You should also not be influenced by any person’s race, color, religion, national ancestry, or gender,

12 sexual orientation, profession, occupation, celebrity, economic circumstances, or position in life or in the

13 community. You will recall that you took an oath promising to do so at the beginning of the case.

14          You must follow all these instructions and not single out some and ignore others; they are all

15 important. Please do not read into these instructions or into anything I may have said or done any

16 suggestion as to what verdict you should return—that is a matter entirely up to you.

17

18                                                   Authority

19 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.1 (app. Sept. 2017.

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  28
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 29 of 63




 1                                  STIPULATED INSTRUCTION NO. 22

 2              CHARGE AGAINST DEFENDANT NOT EVIDENCE—PRESUMPTION OF
 3
                                    INNOCENCE—BURDEN OF PROOF
 4

 5          The Indictment is not evidence. The defendant has pleaded not guilty to the charges. The
 6 defendant is presumed to be innocent unless and until the government proves the defendant guilty

 7 beyond a reasonable doubt. In addition, the defendant does not have to testify or present any evidence.

 8 The defendant does not have to prove innocence; the government has the burden of proving every

 9 element of the charges beyond a reasonable doubt.
10
                                                   Authority
11
     NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.2 (modification approved Dec. 2017).
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               29
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 30 of 63




 1                                   STIPULATED INSTRUCTION NO. 23

 2                               DEFENDANT’S DECISION NOT TO TESTIFY
 3

 4          A defendant in a criminal case has a constitutional right not to testify. In arriving at your verdict,

 5 the law prohibits you from considering in any manner that the defendant did not testify.

 6

 7                                                   Authority
 8 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.3 (app. Dec. 2017).

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  30
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 31 of 63




 1                                 STIPULATED INSTRUCTION NO. 24

 2                               DEFENDANT’S DECISION TO TESTIFY

 3

 4         The defendant has testified. You should treat this testimony just as you would the testimony of

 5 any other witness.

 6
                                                  Authority
 7
     NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.4.
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                              31
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 32 of 63




 1                                    STIPULATED INSTRUCTION NO. 25

 2                                    REASONABLE DOUBT—DEFINED

 3

 4          Proof beyond a reasonable doubt is proof that leaves you firmly convinced the defendant is

 5 guilty. It is not required that the government prove guilt beyond all possible doubt.

 6          A reasonable doubt is a doubt based upon reason and common sense and is not based purely on

 7 speculation. It may arise from a careful and impartial consideration of all the evidence, or from lack of

 8 evidence.

 9          If after a careful and impartial consideration of all the evidence, you are not convinced beyond a

10 reasonable doubt that the defendant is guilty, it is your duty to find the defendant not guilty. On the other

11 hand, if after a careful and impartial consideration of all the evidence, you are convinced beyond a

12 reasonable doubt that the defendant is guilty, it is your duty to find the defendant guilty.

13

14                                                   Authority
15
     NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.5 (app. Jan. 2019).
16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 32
          Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 33 of 63




 1                                STIPULATED INSTRUCTION NO. 26

 2                                        WHAT IS EVIDENCE?
 3

 4        The evidence from which you are to decide what the facts are consists of:

 5        (1)    the sworn testimony of any witness;

 6        (2)    the exhibits received in evidence; and

 7        (3)    any facts to which the parties have agreed.

 8

 9                                               Authority
10 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.6 (modification approved Dec. 2017).

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                              33
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 34 of 63




 1                                  STIPULATED INSTRUCTION NO. 27

 2                                        WHAT IS NOT EVIDENCE
 3

 4         In reaching your verdict you may consider only the testimony and exhibits received in evidence.

 5 The following things are not evidence and you may not consider them in deciding what the facts are:

 6                 1.     Questions, statements, objections, and arguments by the lawyers are not evidence.

 7         The lawyers are not witnesses. Although you must consider a lawyer’s questions to understand

 8         the answers of a witness, the lawyer’s questions are not evidence. Similarly, what the lawyers

 9         have said in their opening statements, will say in their closing arguments and at other times is

10         intended to help you interpret the evidence, but it is not evidence. If the facts as you remember

11         them differ from the way the lawyers state them, your memory of them controls.

12                 2.     Any testimony that I have excluded, stricken, or instructed you to disregard is not

13         evidence. [In addition, some evidence was received only for a limited purpose; when I have

14         instructed you to consider certain evidence in a limited way, you must do so.]

15                 3.     Anything you may have seen or heard when the court was not in session is not

16         evidence. You are to decide the case solely on the evidence received at the trial.

17

18                                                 Authority
19 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.7 (app. Mar. 2018).

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                34
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 35 of 63




 1                                   STIPULATED INSTRUCTION NO. 28

 2                              DIRECT AND CIRCUMSTANTIAL EVIDENCE
 3

 4          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as

 5 testimony by a witness about what that witness personally saw or heard or did. Circumstantial evidence

 6 is indirect evidence, that is, it is proof of one or more facts from which you can find another fact.

 7          You are to consider both direct and circumstantial evidence. Either can be used to prove any

 8 fact. The law makes no distinction between the weight to be given to either direct or circumstantial

 9 evidence. It is for you to decide how much weight to give to any evidence.
10

11                                                   Authority
12 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.8 (app. Dec. 2017).

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 35
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 36 of 63




 1                                   STIPULATED INSTRUCTION NO. 29

 2                                      CREDIBILITY OF WITNESSES

 3

 4          In deciding the facts in this case, you may have to decide which testimony to believe and which

 5 testimony not to believe. You may believe everything a witness says, or part of it, or none of it.

 6          In considering the testimony of any witness, you may take into account:

 7          (1)    the opportunity and ability of the witness to see or hear or know the things testified to;

 8          (2)    the witness’s memory;

 9          (3)    the witness’s manner while testifying;

10          (4)    the witness’s interest in the outcome of the case, if any;

11          (5)    the witness’s bias or prejudice, if any;

12          (6)    whether other evidence contradicted the witness’s testimony;

13          (7)    the reasonableness of the witness’s testimony in light of all the evidence; and

14          (8)    any other factors that bear on believability.

15          Sometimes a witness may say something that is not consistent with something else he or she

16 said. Sometimes different witnesses will give different versions of what happened. People often forget

17 things or make mistakes in what they remember. Also, two people may see the same event but

18 remember it differently. You may consider these differences, but do not decide that testimony is untrue

19 just because it differs from other testimony.

20          However, if you decide that a witness has deliberately testified untruthfully about something

21 important, you may choose not to believe anything that witness said. On the other hand, if you think the

22 witness testified untruthfully about some things but told the truth about others, you may accept the part

23 you think is true and ignore the rest.

24          The weight of the evidence as to a fact does not necessarily depend on the number of witnesses

25 who testify. What is important is how believable the witnesses were, and how much weight you think

26 their testimony deserves.

27                                                  Authority

28 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.9 (app. Dec. 2017).

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 36
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 37 of 63




 1                                   STIPULATED INSTRUCTION NO. 30

 2                                       ACTIVITIES NOT CHARGED
 3

 4          You are here only to determine whether the defendant is guilty or not guilty of the charges in the
 5 Indictment. The defendant is not on trial for any conduct or offense not charged in the Indictment.

 6

 7                                                  Authority
 8 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.10 (app. Dec. 2017).

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                37
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 38 of 63




 1                                  STIPULATED INSTRUCTION NO. 31

 2          SEPARATE CONSIDERATION OF MULTIPLE COUNTS—SINGLE DEFENDANT

 3

 4         A separate crime is charged against the defendant in each count. You must decide each count

 5 separately. Your verdict on one count should not control your verdict on any other count.

 6
                                                  Authority
 7
     NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.11 (app. Dec. 2017).
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               38
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 39 of 63




 1                                   STIPULATED INSTRUCTION NO. 32

 2                                   FOREIGN LANGUAGE TESTIMONY

 3

 4          You have heard testimony of a witness who testified in the Russian language. Witnesses who do

 5 not speak English or are more proficient in another language testify through an official interpreter.

 6 Although some of you may know the Russian language, it is important that all jurors consider the same

 7 evidence. Therefore, you must accept the interpreter’s translation of the witness’s testimony. You must

 8 disregard any different meaning.

 9          You must not make any assumptions about a witness or a party based solely on the fact that an

10 interpreter was used.

11

12                                                  Authority

13 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.17 (app. Jun. 2018).

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                39
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 40 of 63




 1                                  STIPULATED INSTRUCTION NO. 33

 2                                       ON OR ABOUT—DEFINED
 3

 4          The Indictment charges that certain offenses were committed “on or about” or “approximately”

 5 on a certain dates.

 6          Although it is necessary for the government to prove beyond a reasonable doubt that each

 7 offense was committed on a date reasonably near the respective date alleged in the Indictment, it is not

 8 necessary for the government to prove that the offense was committed precisely on the date charged.

 9
10                                                 Authority

11 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 3.18 (app. Jun 2018) (as modified); See United
   States v. Loya, 807 F.2d 1483, 1493-94 (9th Cir. 1987).
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                40
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 41 of 63




 1                                  STIPULATED INSTRUCTION NO. 34

 2                                    STATEMENTS BY DEFENDANT

 3

 4         You have heard testimony that the defendant made a statement. It is for you to decide (1)

 5 whether the defendant made the statement, and (2) if so, how much weight to give to it. In making those

 6 decisions, you should consider all the evidence about the statement, including the circumstances under

 7 which the defendant may have made it.

 8

 9                                                Authority

10 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 4.1.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               41
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 42 of 63




 1                                   STIPULATED INSTRUCTION NO. 35

 2                         OTHER CRIMES, WRONGS OR ACTS OF DEFENDANT

 3

 4          You have heard evidence that the defendant committed other acts not charged here. You may

 5 consider this evidence only for its bearing, if any, on the question of the defendant’s intent, motive,

 6 opportunity, preparation, plan, knowledge, identity, absence of mistake, or absence of accident and for

 7 no other purpose. You may not consider this evidence as evidence of guilt of the crime for which the

 8 defendant is now on trial.

 9                                                  Authority

10 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 4.3 (app. Mar. 2018), as modified to conform to
   this case.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 42
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 43 of 63




 1                                   STIPULATED INSTRUCTION NO. 36

 2                                OPINION EVIDENCE, EXPERT WITNESS

 3

 4          You [have heard] [are about to hear] testimony from [Special Agent Bryant Ling] who [testified]

 5 [will testify] to opinions and the reasons for those opinions. This opinion testimony is allowed because

 6 of the education or experience of the witness.

 7          Such opinion testimony should be judged like any other testimony. You may accept it or reject

 8 it, and give it as much weight as you think it deserves, considering the witness’s education and

 9 experience, the reasons given for the opinion, and all the other evidence in the case.
10

11                                                  Authority

12 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 4.14 (app. Jun. 2019), as modified to conform
   to this case.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                43
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 44 of 63




 1                                  STIPULATED INSTRUCTION NO. 37

 2                                        DUAL ROLE TESTIMONY

 3

 4          You [have heard] [are about to hear] testimony from [Special Agent Jeffrey Miller; Barry

 5 Abrahamson; Ade Olonoh] who [testified] [will testify] to both facts and opinions and the reasons for

 6 [his] [her] opinions.

 7          Fact testimony is based on what the witness saw, heard or did. Opinion testimony is based on

 8 the education or experience of the witness.

 9          As to the testimony about facts, it is your job to decide which testimony to believe and which

10 testimony not to believe. You may believe everything a witness says, or part of it, or none of it. [Take

11 into account the factors discussed earlier in these instructions that were provided to assist you in

12 weighing the credibility of witnesses.]

13          As to the testimony about the witness's opinions, this opinion testimony is allowed because of

14 the education or experience of this witness. Opinion testimony should be judged like any other

15 testimony. You may accept all of it, part of it, or none of it. You should give it as much weight as you

16 think it deserves, considering the witness's education and experience, the reasons given for the

17 opinion, and all the other evidence in the case.

18

19                                                    Authority

20 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 4.15 (app. Mar. 2018), as modified to conform
   to this case.
21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  44
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 45 of 63




 1                                 STIPULATED INSTRUCTION NO. 38

 2                  CHARTS AND SUMMARIES NOT ADMITTED INTO EVIDENCE

 3

 4          During the trial, certain charts and summaries were shown to you in order to help explain the

 5 evidence in the case. These charts and summaries were not admitted into evidence and will not go into

 6 the jury room with you. They are not themselves evidence or proof of any facts. If they do not correctly

 7 reflect the facts or figures shown by the evidence in the case, you should disregard these charts and

 8 summaries and determine the facts from the underlying evidence.

 9
10                                                 Authority

11 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 4.16 (app. Mar. 2018).

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                45
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 46 of 63




 1                                STIPULATED INSTRUCTION NO. 39

 2                      CHARTS AND SUMMARIES ADMITTED INTO EVIDENCE

 3

 4         Certain charts and summaries have been admitted into evidence. Charts and summaries are only

 5 as good as the underlying supporting material. You should, therefore, give them only such weight as you

 6 think the underlying material deserves.

 7

 8                                                Authority

 9 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 4.17 (app. Mar. 2018).
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                              46
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 47 of 63




 1                                    STIPULATED INSTRUCTION NO. 40

 2                                           DUTY TO DELIBERATE

 3

 4          When you begin your deliberations, elect one member of the jury as your foreperson who will

 5 preside over the deliberations and speak for you here in court.

 6          You will then discuss the case with your fellow jurors to reach agreement if you can do so. Your

 7 verdict, whether guilty or not guilty, must be unanimous.

 8          Each of you must decide the case for yourself, but you should do so only after you have

 9 considered all the evidence, discussed it fully with the other jurors, and listened to the views of your
10 fellow jurors.

11          Do not be afraid to change your opinion if the discussion persuades you that you should. But do

12 not come to a decision simply because other jurors think it is right.

13          It is important that you attempt to reach a unanimous verdict but, of course, only if each of you

14 can do so after having made your own conscientious decision. Do not change an honest belief about the

15 weight and effect of the evidence simply to reach a verdict.

16          Perform these duties fairly and impartially. Do not allow personal likes or dislikes, sympathy,

17 prejudice, fear, or public opinion to influence you. You should also not be influences by any person’s

18 race, color, religion, national ancestry, or gender, sexual orientation, profession, occupation, celebrity,

19 economic circumstances, or position in life or in the community.

20          It is your duty as jurors to consult with one another and to deliberate with one another with a

21 view towards reaching an agreement if you can do so. During your deliberations, you should not

22 hesitate to reexamine your own views and change your opinion if you become persuaded that it is

23 wrong.

24

25                                                   Authority

26 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.1 (app. Sept. 2019).

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 47
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 48 of 63




 1                                    STIPULATED INSTRUCTION NO. 41

 2                       CONSIDERATION OF EVIDENCE—CONDUCT OF THE JURY

 3

 4          Because you must base your verdict only on the evidence received in the case and on these

 5 instructions, I remind you that you must not be exposed to any other information about the case or to the

 6 issues it involves. Except for discussing the case with your fellow jurors during your deliberations:

 7          Do not communicate with anyone in any way and do not let anyone else communicate with you

 8 in any way about the merits of the case or anything to do with it. This restriction includes discussing the

 9 case in person, in writing, by phone or electronic means, via email, text messaging, or any Internet chat
10 room, blog, website or any other forms of social media. This restriction applies to communicating with

11 your family members, your employer, the media or press, and the people involved in the trial. If you are

12 asked or approached in any way about your jury service or anything about this case, you must respond

13 that you have been ordered not to discuss the matter and to report the contact to the court.

14          Do not read, watch, or listen to any news or media accounts or commentary about the case or

15 anything to do with it; do not do any research, such as consulting dictionaries, searching the Internet or

16 using other reference materials; and do not make any investigation or in any other way try to learn about

17 the case on your own.

18          The law requires these restrictions to ensure the parties have a fair trial based on the same

19 evidence that each party has had an opportunity to address. A juror who violates these restrictions

20 jeopardizes the fairness of these proceedings[, and a mistrial could result that would require the entire

21 trial process to start over]. If any juror is exposed to any outside information, please notify the court

22 immediately.      .

23

24                                                   Authority

25 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.2 (app. Sept. 2019).

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  48
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 49 of 63




 1                                  STIPULATED INSTRUCTION NO. 42

 2                                             USE OF NOTES

 3

 4         Some of you have taken notes during the trial. Whether or not you took notes, you should rely

 5 on your own memory of what was said. Notes are only to assist your memory. You should not be

 6 overly influenced by your notes or those of your fellow jurors.

 7

 8                                                 Authority

 9 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.3.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               49
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 50 of 63




 1                                 STIPULATED INSTRUCTION NO. 43

 2                              JURY CONSIDERATION OF PUNISHMENT

 3

 4         The punishment provided by law for these crimes is for the court to decide. You may not

 5 consider punishment in deciding whether the government has proved its case against the defendant

 6 beyond a reasonable doubt.

 7

 8                                               Authority

 9 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.4 (app. Sept. 2019).
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                              50
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 51 of 63




 1                                   STIPULATED INSTRUCTION NO. 44

 2                                              VERDICT FORM

 3

 4          A verdict form has been prepared for you. After you have reached unanimous agreement on a

 5 verdict, your foreperson should complete the verdict form according to your deliberations, sign and date

 6 it, and advise the clerk that you are ready to return to the courtroom.

 7

 8                                                  Authority

 9 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.5.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 51
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 52 of 63




 1                                   STIPULATED INSTRUCTION NO. 45

 2                                    COMMUNICATION WITH COURT

 3

 4          If it becomes necessary during your deliberations to communicate with me, you may send a note

 5 through the clerk, signed by any one or more of you. No member of the jury should ever attempt to

 6 communicate with me except by a signed writing, and I will respond to the jury concerning the case only

 7 in writing or here in open court. If you send out a question, I will consult with the lawyers before

 8 answering it, which may take some time. You may continue your deliberations while waiting for the

 9 answer to any question. Remember that you are not to tell anyone—including me—how the jury stands,
10 numerically or otherwise, on any question submitted to you, including the question of the guilt of the

11 defendant, until after you have reached a unanimous verdict or have been discharged.

12

13                                                  Authority

14 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.6.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                52
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 53 of 63




 1                                  STIPULATED INSTRUCTION NO. 46

 2                                   POST-DISCHARGE INSTRUCTION

 3

 4          Now that the case has been concluded, some of you may have questions about the confidentiality

 5 of the proceedings. Now that the case is over, you are free to discuss it with any person you choose. By

 6 the same token, however, I would advise you that you are under no obligation whatsoever to discuss this

 7 case with any person.

 8          [If you do decide to discuss the case with anyone, I would suggest you treat it with a degree of

 9 solemnity in that whatever you do decide to say, you would be willing to say in the presence of the other
10 jurors or under oath here in open court in the presence of all the parties.]

11          [Finally, always bear in mind that if you do decide to discuss this case, the other jurors fully and

12 freely stated their opinions with the understanding they were being expressed in confidence. Please

13 respect the privacy of the views of the other jurors.]

14          [Finally, if you would prefer not to discuss the case with anyone, but are feeling undue pressure

15 to do so, please feel free to contact the courtroom deputy, who will notify me and I will assist.]

16

17                                                   Authority

18 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 7.13.

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 53
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 54 of 63




 1                                  STIPULATED INSTRUCTION NO. 47

 2               OBTAINING INFORMATION BY COMPUTER—“PROTECTED” COMPUTER

 3

 4          The defendant is charged in Counts One, Four, and Seven of the indictment with unlawfully

 5 obtaining information from a protected computer in violation of Section 1030(a)(2)(C) of Title 18 of the

 6 United States Code. In order for the defendant to be found guilty of that charge, the government must

 7 prove each of the following elements beyond a reasonable doubt:

 8          First, the defendant intentionally accessed without authorization or exceeded authorized access to

 9 a computer; and
10          Second, by accessing without authorization or exceeding authorized access to a computer, the

11 defendant obtained information from a computer that was used in or affecting interstate or foreign

12 commerce or communication or located outside the United States but that computer was used in a

13 manner that affected interstate or foreign commerce or communication of the United States.

14          If you find that the government has proved these two elements beyond a reasonable doubt, then

15 you must also determine whether the government has proved either of the following beyond a

16 reasonable doubt:

17      (a) that the offense was committed for purposes of commercial advantage or private financial gain;

18          or

19      (b) that the value of the information obtained exceeded $5,000.

20                                                 Authority

21 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 8.97 (app. Jun. 2019).

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                54
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 55 of 63




 1                                   STIPULATED INSTRUCTION NO. 48

 2                       INTENTIONAL DAMAGE TO A PROTECTED COMPUTER

 3

 4          The defendant is charged in Counts Two and Eight of the indictment with transmitting a

 5 program, information, a code, or a command to a computer, intending to cause damage, in violation of

 6 Section 1030(a)(5) of Title 18 of the United States Code. In order for the defendant to be found guilty of

 7 that charge, the government must prove each of the following elements beyond a reasonable doubt:

 8          First, the defendant knowingly caused the transmission of a program, information, a code, or a

 9 command to a computer;
10          Second, as a result of the transmission, the defendant intentionally impaired without

11 authorization the integrity, availability of data, a program, a system, or information; and

12          Third, the computer was used in or affected interstate or foreign commerce or communication or

13 was located outside the United States but was used in a manner that affects interstate or foreign

14 commerce or communication of the United States.

15          If you find that the government has proved these three elements beyond a reasonable doubt, then

16 you must also determine whether the government has proved beyond a reasonable doubt that the offense

17 caused loss to one or more persons during any one-year period aggregating at least $5,000 in value. A

18 corporation is considered a person for these purposes.

19

20                                                  Authority

21 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 8.100 (app. Jun. 2019).

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                 55
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 56 of 63




 1                                   STIPULATED INSTRUCTION NO. 49

 2                                       DEFINITION OF COMPUTER

 3

 4          As used in Section 1030 of Title 18 of the United States Code, the term “computer” means an

 5 electronic, magnetic, optical, electrochemical, or other high speed data processing device performing

 6 logical, arithmetic, or storage functions, and includes any data storage facility or communications

 7 facility directly related to or operating in conjunction with such device, but such term does not include

 8 an automated typewriter or typesetter, a portable hand held calculator, or other similar device.

 9
10                                                  Authority

11 18 U.S.C. § 1030(e)(1).

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                56
           Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 57 of 63




 1                                  STIPULATED INSTRUCTION NO. 50

 2                                      KNOWINGLY—DEFINED

 3

 4         An act is done knowingly if the defendant is aware of the act and does not act through

 5 ignorance, mistake, or accident. The government is not required to prove that the defendant knew that

 6 his acts or omissions were unlawful. You may consider evidence of the defendant’s words, acts, or

 7 omissions, along with all the other evidence, in deciding whether the defendant acted knowingly.

 8

 9                                                Authority

10 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 5.7 (app. Mar. 2018).

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               57
              Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 58 of 63




 1                                     STIPULATED INSTRUCTION NO. 51

 2                                      AGGRAVATED IDENTITY THEFT

 3

 4            The defendant is charged in Counts Three and Nine of the indictment with aggravated identity

 5 theft in violation of Section 1028A of Title 18 of the United States Code. In order for the defendant to be

 6 found guilty of that charge, the government must prove each of the following elements beyond a

 7 reasonable doubt:

 8            First, the defendant knowingly possessed or used without legal authority a means of

 9 identification of another person;
10            Second, the defendant knew that the means of identification belonged to a real person; and

11            Third, the defendant did so during and in relation to violations of Title 18, United States Code,

12 Section 1030(a)(2)(C) and (c)(2)(B)(i) and (iii).

13            [The government need not establish that the means of identification of another person was

14 stolen.]

15            The term “means of identification” means any name or number that may be used, alone or in

16 conjunction with any other information, to identify a specific individual including any—

17       •    name, social security number, date of birth, official State or government issued driver’s license
18            or identification number, alien registration number, government passport number, employer or

19            taxpayer identification number;

20       •    unique electronic identification number, address, or routing code; or
21       •    access device.
22            The term “access device” as used here means any card, plate, code, account number, electronic

23 serial number, mobile identification number, personal identification number, or other means of account

24 access that can be used, alone or in conjunction with another access device, to obtain money, goods,

25 services, or any other thing of value, or that can be used to initiate a transfer of funds (other than a

26 transfer originated solely by paper instrument).

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                   58
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 59 of 63




 1                                                 Authority

 2 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 8.83 (app. Dec. 2019) (as modified to fit this

 3 case); 18 U.S.C. § 1028(d)(7) (definition of “means of identification”).

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                               59
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 60 of 63




 1                                     STIPULATED INSTRUCTION NO. 52

 2                    UNAUTHORIZED ACCESS DEVICES—USING OR TRAFFICKING

 3

 4           The defendant is charged in Count Six of the indictment with trafficking in unauthorized access

 5 devices during a period of one year in violation of Section 1029(a)(2) of Title 18 of the United States

 6 Code. In order for the defendant to be found guilty of that charge, the government must prove each of

 7 the following elements beyond a reasonable doubt:

 8           First, the defendant knowingly trafficked in the unauthorized access devices at any time during a

 9 one-year period beginning on or about June 1, 2012, and ending on or about May 31, 2013;
10           Second, by trafficking in the unauthorized access devices during that period, the defendant

11 obtained anything of value worth $1,000 or more during that period;

12           Third, the defendant acted with the intent to defraud; and

13           Fourth, the defendant’s conduct in some way affected commerce between one state and another

14 state, or between a state of the United States and a foreign country.

15           An “access device” means any card, plate, code, account number, electronic serial number,

16 mobile identification number, personal identification number, or other means of account access that can

17 be used, alone or in conjunction with another access device, to obtain money, goods, services, or any

18 other thing of value, or that can be used to initiate a transfer of funds (other than a transfer originated

19 solely by paper instrument).

20           An “unauthorized access device” is any access device that is lost, stolen, expired, revoked,

21 canceled, or obtained with intent to defraud.

22           To "traffic" in an access device means to transfer or otherwise dispose of it to another, or to

23 obtain control of it with intent to transfer or dispose of it.

24
                                                      Authority
25
     NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NOS. 8.85, 8.90 (app. Dec. 2019); 18 U.S.C. §
26
     1029(e)(1).
27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                   60
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 61 of 63




 1                                       STIPULATED INSTRUCTION NO. 53

 2                                            CONSPIRACY—ELEMENTS

 3

 4          The defendant is charged in Count Five of the Indictment with conspiring to traffic in

 5 unauthorized access devices, in violation of Section 1029(a)(2) of Title 18 of the United States Code. In

 6 order for the defendant to be found guilty of that charge, the government must prove each of the

 7 following elements beyond a reasonable doubt:

 8          First, beginning on a date unknown and ending on or about May 31, 2013, there was an

 9 agreement between two or more persons to commit the crime of trafficking in unauthorized access
10 devices. I have just instructed you as to the elements of that offense;

11          Second, the defendant became a member of the conspiracy knowing of at least one of its objects

12 and intending to help accomplish it; and

13          Third, one of the members of the conspiracy performed at least one overt act after on or about

14 June 13, 2012 for the purpose of carrying out the conspiracy.

15          A conspiracy is a kind of criminal partnership—an agreement of two or more persons to commit

16 one or more crimes. The crime of conspiracy is the agreement to do something unlawful; it does not

17 matter whether the crime agreed upon was committed.

18          For a conspiracy to have existed, it is not necessary that the conspirators made a formal

19 agreement or that they agreed on every detail of the conspiracy. It is not enough, however, that they

20 simply met, discussed matters of common interest, acted in similar ways, or perhaps helped one another.

21 You must find that there was a plan to commit at least one of the crimes alleged in the indictment as an

22 object of the conspiracy with all of you agreeing as to the particular crime which the conspirators agreed

23 to commit.

24          One becomes a member of a conspiracy by willfully participating in the unlawful plan with the

25 intent to advance or further some object or purpose of the conspiracy, even though the person does not

26 have full knowledge of all the details of the conspiracy. Furthermore, one who willfully joins an existing

27 conspiracy is as responsible for it as the originators. On the other hand, one who has no knowledge of a

28 conspiracy, but happens to act in a way which furthers some object or purpose of the conspiracy, does

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                61
             Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 62 of 63




 1 not thereby become a conspirator. Similarly, a person does not become a conspirator merely by

 2 associating with one or more persons who are conspirators, nor merely by knowing that a conspiracy

 3 exists.

 4           An overt act does not itself have to be unlawful. A lawful act may be an element of a conspiracy

 5 if it was done for the purpose of carrying out the conspiracy. The government is not required to prove

 6 that the defendant personally did one of the overt acts.

 7           As long as jurors agree that the government has proven each element of a conspiracy, they need

 8 not unanimously agree on the particular overt act that was committed in furtherance of the agreed-upon

 9 conspiracy.
10

11

12                                                  Authority

13 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 8.20 (app. Jan. 2019); United States v.

14 Gonzalez, 786 F.3d 714, 718-19 (9th Cir. 2015) (rejecting defendant’s argument that district court erred

15 in failing to instruct jury that it must unanimously agree on which acts constituted conspiracy to murder

16 underlying a VICAR charge) (cited in comments to Model Instruction 8.20).

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                62
            Case 3:16-cr-00440-WHA Document 154 Filed 02/12/20 Page 63 of 63




 1                                      STIPULATED INSTRUCTION NO. 54

 2                       CONSPIRACY—LIABILITY FOR SUBSTANTIVE OFFENSE
                        COMMITTED BY CO-CONSPIRATOR (PINKERTON CHARGE)
 3

 4          Each member of the conspiracy is responsible for the actions of the other conspirators performed
 5 during the course and in furtherance of the conspiracy. If one member of a conspiracy commits a crime

 6 in furtherance of a conspiracy, the other members have also, under the law, committed that crime.

 7          Therefore, you may find the defendant guilty of trafficking in unauthorized access devices during
 8 a period of one year in violation of Section 1029(a)(2) of Title 18 of the United States Code as charged

 9 in Count Six of the indictment if the government has proved each of the following elements beyond a
10 reasonable doubt:

11          First, a person named in Count Six of the indictment committed the crime of trafficking in
12 unauthorized access devices during a period of one year in violation of Section 1029(a)(2) of Title 18 of

13 the United States Code as alleged in that count;

14          Second, the person was a member of the conspiracy charged in Count Six of the indictment;
15          Third, the person committed the crime of trafficking in unauthorized access devices during a
16 period of one year in violation of Section 1029(a)(2) of Title 18 of the United States Code in furtherance

17 of the conspiracy;

18          Fourth, the defendant was a member of the same conspiracy at the time the offense charged in
19 Count Six was committed; and

20          Fifth, the offense fell within the scope of the unlawful agreement and could reasonably have
21 been foreseen to be a necessary or natural consequence of the unlawful agreement.

22
                                                   Authority
23

24 NINTH CIRCUIT MODEL JURY INSTRUCTION (2010) NO. 8.25 (app. April 2019).

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTIONS
     CR 16-00440 WHA                                  63
